DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on March 22, 2022.  In virtue of this amendment:
Claim 3 is cancelled;
Claims 23-34 are newly added; and thus,
Claims 1-2 and 4-34 are now pending in the instant application.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	In line 28 of claim 33, change “radiation.” to --radiation,--
Allowable Subject Matter
Claims 1-2 and 4-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An object detection device to detect moving objects passing through a passageway conduit, the object detection device comprising … “wherein the plurality of first lenses are configured such that an edge of a first semi- columnated beam of electromagnetic radiation focused by a first lens of the plurality of first lenses overlaps with an edge of a second semi-columnated beam of electromagnetic radiation focused by a second lens of the plurality of first lenses that is adjacent to the first semi- columnated beam of electromagnetic radiation; and wherein the plurality of second lenses are configured such that a first lens of the plurality of second lenses associated with the first semi-columnated beam of electromagnetic radiation also receives a portion of the second semi-columnated beam of electromagnetic radiation and focuses the portion of the second semi-columnated beam of electromagnetic radiation onto a first radiation detector of the plurality of radiation detectors corresponding to the first lens of the plurality of second lenses”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2 and 4-15 are allowed as being dependent on claim 1).
A method comprising … “receiving, by a controller, a radiation intensity signal corresponding to an intensity of the electromagnetic radiation received by the plurality of radiation detectors; determining, by the controller, that a value of the radiation intensity signal is outside of a predetermined range; and in response to the determining that the value of the radiation intensity signal is outside of the predetermined range, adjusting, by the controller, an amount of electrical power supplied to the plurality of radiation emitters to at least one of increase or decrease an intensity of electromagnetic radiation emitted by the plurality of radiation emitters so that the value of the radiation intensity signal changes to become within the predetermined range”, in combination with the remaining claimed limitations as claimed in independent claim 16 (claims 17-22 are allowed as being dependent on claim 16).
An object detection device to detect moving objects passing through a passageway conduit, the object detection device comprising … “a controller configured to receive a radiation intensity signal corresponding to the intensity of the electromagnetic radiation received by the plurality of radiation detectors; determine that a value of the radiation intensity signal is outside of a predetermined range; and in response to the determining that the value of the radiation intensity signal is outside of the predetermined range, adjust an amount of electrical power supplied to the plurality of radiation emitters to at least one of increase or decrease an intensity of electromagnetic radiation emitted by the plurality of radiation emitters so that the value of the radiation intensity signal changes to become within the predetermined range”, in combination with the remaining claimed limitations as claimed in independent claim 23 (claims 24-28 are allowed as being dependent on claim 23).
An object detection device to detect moving objects passing through a passageway conduit, the object detection device comprising … “a controller configured to: control operation of a first individual radiation emitter of the plurality of radiation emitters to emit electromagnetic radiation and control operation of a remainder of the plurality of radiation emitters to not emit electromagnetic radiation; receive a radiation intensity signal corresponding to an intensity of radiation received by at least a first individual radiation detector of the plurality of radiation detectors corresponding to the first individual radiation emitter; determine that a value of the radiation intensity signal is outside of a predetermined range; and in response to the determining that the value of the radiation intensity signal is outside of the predetermined range, adjust an amount of electrical power supplied to the first radiation emitter to at least one of increase or decrease an intensity of electromagnetic radiation emitted by the first radiation emitter so that the value of the radiation intensity signal changes to become within the predetermined range”, in combination with the remaining claimed limitations as claimed in independent claim 29 (claims 30-32 are allowed as being dependent on claim 29).
An object detection device to detect moving objects passing through a passageway conduit, the object detection device comprising … “a controller configured to receive a radiation intensity signal corresponding to the intensity of the electromagnetic radiation received by the plurality of radiation detectors; process the radiation intensity signal to determine a number of the moving objects that pass through the plane of semi-columnated electromagnetic radiation; and output a count of the number of objects that pass through the plane of semi- columnated electromagnetic radiation, wherein the moving objects comprise seeds, and wherein the controller is further configured to: receive a selection of a type of seed that is passing through the passageway conduit; and select a processing algorithm to implement during the processing of the radiation intensity signals according to the received selection of the type of seed”, in combination with the remaining claimed limitations as claimed in independent claim 33 (claim 34 is allowed as being dependent on claim 33).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Merlo – US 4,246,469
Prior art Weigel – US 2019/0029167


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 5, 2022